Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Arthur Laron Niles appeals the district court’s order denying his 18 U.S.C. § 3582(c) (2012) motion and its order denying reconsideration.* We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. United States v. Niles, No. 4:01-cr-00198-CWH-1 (D.S.C. Dec. 28, 2012; Aug. 18, 2015). We dispense with oral argument because the facts and legal contentions are adequately presented in- the materials before this court and argument would not aid the decisional process.

AFFIRMED.


 We decline to sua sponte dismiss Niles’ appeal of these orders as untimely. Rice v. Rivera, 617 F.3d 802, 810 (4th Cir.2010); United States v. Urutyan, 564 F.3d 679, 685 (4th Cir.2009); United States v. Mitchell, 518 F.3d 740, 744, 750 (10th Cir.2008).